Citation Nr: 1540573	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right nephrectomy.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and several friends and family members


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from October 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Travel Board hearing in April 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Veterans Law Judge that conducted the April 2013 hearing has since retired, however.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, via a July 2015 letter, the Veteran was offered the opportunity for a new hearing.  In the letter he was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  Therefore, the Board will consider the issue on appeal.


FINDINGS OF FACT

1.  In March 2009 the Veteran underwent a nephrectomy at a VA facility, for which signature consent was obtained.

2.  Additional disability is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment in March 2009, or an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of nephrectomy as a result of VA medical treatment in March 2009 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2010.  Complete notice, including information on how VA determines disability evaluations and effective dates, was also sent in August 2013.  The matter was subsequently readjudicated.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the issue at hand, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports and opinions ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).
Such VA treatment cannot cause the continuance or natural progress of a disease or  injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).
In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2015).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d) (2015).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

VA records document that on March 27, 2009, the Veteran underwent a nephrectomy for a suspected cancerous tumor of the kidney.  They also document the Veteran received informed consent, with a practitioner explaining the risks and benefits of the procedure to the Veteran.  The Veteran's signature acknowledging informed consent is of record.  See March 27, 2009, Consent for Treatment/Procedure.  The operative notes associated with the procedure do not document any complications during the procedure.  VA records confirm that no cancer was found, but rather pyelonephritis, i.e. kidney infection.  

On appeal, the Veteran has argued that VA was negligent in removing his kidney because ultimately he did not have cancer in the kidney, but rather an infection which could have been treated conservatively with antibiotics.  The Veteran and his several friends and family were informed by VA doctors several times that surgery was necessary because the Veteran had an "aggressive, fast-spreading cancer."  The Veteran argues that VA rushed to remove his kidney prior to obtaining a biopsy, which he was apparently scheduled to have 2 days later.  In short, the Veteran asserts that the rush to remove his kidney was careless, negligent, an error of judgment, or some other instance of fault on VA's part, to include failing to confirm the presence of cancer prior to radical removal of his right kidney and surrounding muscle tissue.

In furtherance of substantiating the claim, VA obtained a medical opinion in December 2010.  The report thereof concludes that there is no medical evidence of fault on the part of the Minneapolis VA Medical Center due to carelessness, negligence, lack of proper skill or error in judgement in the Veteran's treatment, or an event not reasonably foreseeable.  In terms of rationale, the examiner explained that imaging procedures can identify solid masses in the kidney, but could not distinguish between a benign renal tumor from a carcinoma.  He explained further that surgical resection was generally indicated in patients with a solid renal mass to determine if a mass was malignant.  The examiner noted that surgical resection provided tissue for accurate diagnosis, as well as definitive therapy, and that this remained a standard approach for most patients with small renal tumors, i.e. those measuring less than 3 centimeters.  He closed out the opinion, commenting that most solid renal masses are in fact malignant, and that the probability of malignancy was proportional to the size of the lesion.  

In June 2014, the Board remanded the matter, finding that the December 2010 opinion was insufficient to decide the claim.  The Board particularly sought to have the Veteran undergo VA examinations in order to properly identify the residuals of the nephrectomy, including pain, muscle weakness, fatigue, scarring and psychiatric manifestations.  

In April 2015, the Veteran was afforded VA examinations.  The reports thereof document residuals, including an incisional hernia, renal dysfunction, scarring related to the nephrectomy, and partial resection of the right psoas muscle.  Although the Veteran was not afforded a psychiatric examination, such was not required by the Board and a subsequent medical opinion addresses any potential residual psychiatric disability.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the AOJ obtained a medical opinion from a nephrologist to address the matter.  The opinion documents that the VA nephrologist reviewed the entire claims file, and concluded that there was no evidence that would suggest that the Veteran's claimed residual disabilities, including any psychiatric complaints, were caused or related to carelessness, negligence, lack of proper skill, lack of judgment in the Veteran's care, medical treatment or examination by the VA Medical Center in Minneapolis in March 2009.  The nephrologist explained that CT and MRI scans respectively showed 5 cm. and 8 cm. masses prior to the surgery, and that renal cell carcinoma was thus highly suspected.  The nephrologist commented further that based upon the size of the mass and with a life expectancy of greater than 5 years, the Veteran was considered to be a surgical candidate for a presumed renal cell carcinoma.  The nephrologist noted that the Veteran had been counseled on the nature of the surgery, as well as its risks and benefits, and had signed a consent for the procedure.  

The Board acknowledges the lay assertions that the Veteran's kidney was removed unnecessarily and that a biopsy would have potentially uncovered a lack of cancer in his kidney.  However, this is clearly a complex medical question that involves ascertaining the proper standard of care for medical providers, and this is not something within the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions in this regard are unavailing.

Other than the lay contentions, which are not competent or probative, the evidence weighs against granting the claims.  The December 2010 and June 2015 opinions clearly indicate that surgical removal of the Veteran's kidney was medically indicated.  Each opinion relates that surgical intervention was the proper degree of care due to the size of the mass found on pre-operative examination.  Each opinion also finds no fault on VA's part, including negligence, carelessness, lack of proper skill or error in judgment.  No evidence indicates that any residuals are due to an event not reasonably foreseeable.  In the absence of any competent evidence to the contrary, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right nephrectomy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


